Case 2:18-bk-20151-ER              Doc 5399 Filed 08/07/20 Entered 08/07/20 14:48:08                         Desc
                                     Main Document Page 1 of 5




                                                                                 FILED & ENTERED

                                                                                       AUG 07 2020

                                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                                  Central District of California
                                                                                  BY gonzalez DEPUTY CLERK

                           UNITED STATES BANKRUPTCY COURT
      CENTRAL DISTRICT OF CALIFORNIA—LOS ANGELES DIVISION

 In re: Verity Health System of California, Inc., et
                                                        Lead Case No.:          2:18-bk-20151-ER
 al.,
                                                        Chapter:                11
                  Debtors and Debtors in Possession.
 ☒Affects All Debtors
                                                        Jointly Administered With:
                                                         Case No. 2:18-bk-20162-ER;
 ☐ Affects Verity Health System of California, Inc.      Case No. 2:18-bk-20163-ER;
 ☐ Affects O’Connor Hospital                             Case No. 2:18-bk-20164-ER;
 ☐ Affects Saint Louise Regional Hospital                Case No. 2:18-bk-20165-ER;
 ☐ Affects St. Francis Medical Center                    Case No. 2:18-bk-20167-ER;
 ☐ Affects St. Vincent Medical Center                    Case No. 2:18-bk-20168-ER;
 ☐ Affects Seton Medical Center                          Case No. 2:18-bk-20169-ER;
 ☐ Affects O’Connor Hospital Foundation                  Case No. 2:18-bk-20171-ER;
 ☐ Affects Saint Louise Regional Hospital Foundation     Case No. 2:18-bk-20172-ER;
 ☐ Affects St. Francis Medical Center of Lynwood         Case No. 2:18-bk-20173-ER;
   Medical Foundation                                    Case No. 2:18-bk-20175-ER;
 ☐ Affects St. Vincent Foundation                        Case No. 2:18-bk-20176-ER;
 ☐ Affects St. Vincent Dialysis Center, Inc.             Case No. 2:18-bk-20178-ER;
 ☐ Affects Seton Medical Center Foundation               Case No. 2:18-bk-20179-ER;
 ☐ Affects Verity Business Services                      Case No. 2:18-bk-20180-ER;
 ☐ Affects Verity Medical Foundation                     Case No. 2:18-bk-20181-ER;
 ☐ Affects Verity Holdings, LLC
 ☐ Affects De Paul Ventures, LLC                        Chapter 11 Cases.
 ☐ Affects De Paul Ventures - San Jose Dialysis, LLC    MEMORANDUM OF DECISION FINDING THAT
                                                        PROSPECT MEDICAL LACKS STANDING TO
                   Debtors and Debtors in Possession.   OPPOSE THE DEBTORS’ EMERGENCY MOTION
                                                        TO ENFORCE THE SALE ORDER


                                                        [RELATES TO DOC. NO. 5368]




                                                        [No hearing required pursuant to Federal Rule of Civil
                                                        Procedure 78(b) and Local Bankruptcy Rule 9013-1(j)(3)]
Case 2:18-bk-20151-ER        Doc 5399 Filed 08/07/20 Entered 08/07/20 14:48:08                Desc
                               Main Document Page 2 of 5



    The Court has reviewed Prospect Medical’s Response to Debtors’ Emergency Motion for the
Entry of an Order: (I) Enforcing the Order Authorizing the Sale to Prime Healthcare Services,
Inc.; (II) Finding that the Sale is Free and Clear of Additional Conditions; (III) Finding that the
Attorney General Abused His Discretion in Imposing Additional Conditions on the St. Francis
Medical Center Sale; and (IV) Granting Related Relief [Doc. No. 5368] (the “Opposition”). For
the reasons set forth below, the Court finds that Prospect Medical Holdings, Inc. (“Prospect”)
lacks standing to oppose the Debtors’ Emergency Motion for the Entry of an Order (I) Enforcing
the Order Authorizing the Sale to Prime Healthcare Services, Inc.; (II) Finding that the Sale is
Free and Clear of Additional Conditions; (III) Finding that the Attorney General Abused His
Discretion in Imposing Additional Conditions on the St. Francis Medical Center Sale; and (IV)
Granting Related Relief [Doc. No. 5199] (the “Motion”), and STRIKES the Opposition from the
record.1

I. Background
    On February 26, 2020, the Court entered an order establishing bidding procedures for the sale
of assets pertaining to St. Francis Medical Center (“St. Francis”). See Doc. No. 4165 (the
“Bidding Procedures Order”). Parties interested in acquiring St. Francis were required to submit
a bid by April 3, 2020, at 5:00 p.m. See Bidding Procedures Order at ¶ 8. Prospect received
notice of the Bidding Procedures Order but did not timely submit a bid.
    Other than the Stalking Horse Bid2 submitted by Prime Healthcare Services, Inc. (“Prime”),
the Debtors did not receive any Qualified Bids for the purchase of St. Francis. On April 9, 2020,
the Court issued a ruling [Doc. No. 4507] (the “Ruling”) finding that the Debtors had properly
designated Prime as the Winning Bidder pursuant to the Bidding Procedures Order and that the
Debtors were authorized to sell St. Francis to Prime. The Ruling found that St. Francis had been
adequately marketed:

           In June 2018, prior to the Petition Date, the Debtors engaged Cain Brothers, a
       division of KeyBanc Capital Markets (“Cain”) to market all of the Hospitals, including
       St. Francis. Beginning in July 2018, Cain prepared a Confidential Investment
       Memorandum (the “CIM”), created an online data room to share information with
       potential buyers, and contacted over 110 strategic and financial buyers. Subsequent to the
       Petition Date, Cain continued to market St. Francis.
           In connection with a prior sale to Strategic Global Management, Inc. (“SGM”) that
       did not close (the “SGM Sale”), St. Francis was extensively marketed. Cain notified 90
       parties of the sale process, provided access to a data room to sixteen parties who executed
       non-disclosure agreements (“NDAs”), and remained in contact with potential purchasers
       to respond to questions and provide information.
           After the SGM Sale failed to close, Cain commenced a new marketing process. In
       December 2019, Cain began making phone calls to parties who had previously expressed
       interest in acquiring St. Francis. On January 3, 2020, Cain e-mailed all parties who had
       previously executed NDAs and explained that the Debtors were initiating another

1
  Pursuant to Federal Rule of Civil Procedure 78(b) and Local Bankruptcy Rule 9013-1(j)(3), this
matter is suitable for disposition without oral argument.
2
  Unless otherwise indicated, capitalized terms not defined herein have the meaning set forth in
the Bidding Procedures Order.
Case 2:18-bk-20151-ER        Doc 5399 Filed 08/07/20 Entered 08/07/20 14:48:08                 Desc
                               Main Document Page 3 of 5



       marketing process. Ultimately, 61 parties executed NDAs with respect to the renewed
       marketing process and were granted access to an online data room.
           On January 31, 2020, the Debtors received seven Indications of Interest (the “IOIs”)
       for the potential acquisition of St. Francis. Cain contacted the seven potential purchasers
       who submitted the IOIs and continued to work with the purchasers to respond to
       questions and provide information. In sum, Cain’s marketing efforts have been thorough
       and have provided interested parties a sufficient opportunity to bid for St. Francis.

Ruling at 8.
    On April 9, 2020, the Court entered an order memorializing the findings set forth in the
Ruling. See Doc. No. 4511 (the “Sale Order”). Among other things, the Sale Order found that
Prime’s bid for St. Francis was the highest and best bid received, and that the transfer of St.
Francis to Prime would “provide a greater recovery for the Debtors’ estates than would be
provided by any other available alternative.” See Sale Order at ¶ M. The sale of St. Francis to
Prime (the “Prime Sale”) is projected to close on or before August 22, 2020. See Declaration of
Peter C. Chadwick [Doc. No. 5385] at ¶ 22.
    By the Motion, the Debtors seek authorization to sell St. Francis free and clear of regulatory
conditions which the California Attorney General (the “Attorney General”) claims authority to
impose under Cal. Corp. Code § 5914 (the “AG Conditions”). Prospect opposes the Motion.
Prospect states that it is prepared to purchase St. Francis on terms superior to the Prime Sale, and
that it is willing to accept all of the AG Conditions. Prospect states that it did not submit a bid
because of uncertainties arising from the COVID-19 pandemic. Prospect asserts that granting the
Motion would sanction an inherently unfair sale transaction in the face of a higher and better
alternative.

II. Findings and Conclusions
     Prospect was fully aware of the deadline to submit a bid for St. Francis, but made a business
decision not to participate in the auction. See Opposition at ¶¶ 4–5 (“Prospect was preparing, like
many bidders, to make a bid at the auction …. [T]he prevailing conditions at the time of the
auction forced [Prospect] to back out and not present a qualifying offer at the auction …”).
Having chosen not to submit a bid, Prospect lacks standing to oppose future matters pertaining to
the approval of the Prime Sale, including the Motion.
     “[T]he statutes governing the sale of assets of bankruptcy estates are intended to protect the
creditors of such estates and not prospective purchasers.” In re HST Gathering Co., 125 B.R.
466, 468 (W.D. Tex. 1991). A disappointed prospective purchaser, such as Prospect, “is not
within the ‘zone of interests intended to be protected’ under the bankruptcy statutes and
regulations.” Id. Applying this principle, the HST Gathering court upheld the bankruptcy court’s
refusal to accept a bid tendered in connection with an auction. The court held that the
disappointed bidder lacked standing to appeal because he was “not a person whose interest was
intended to be protected by the bankruptcy statutes or regulations.” Id.; see also Kabro Assocs. v.
Colony Hill Assocs. (In re Colony Hill Assocs.), 111 F.3d 269, 273 (2d Cir. 1997) (“[A]n
unsuccessful bidder—whose only pecuniary loss is the speculative profit it might have made had
it succeeded in purchasing property at an auction—usually lacks standing to challenge a
bankruptcy court’s approval of a sale transaction.”); Stark v. Moran (In re Moran), 566 F.3d 676,
682 (6th Cir. 2009) (“A frustrated bidder lacks bankruptcy appellate standing when he merely
alleges that he would have profited from his desired purchase, and does not allege, for instance,
Case 2:18-bk-20151-ER        Doc 5399 Filed 08/07/20 Entered 08/07/20 14:48:08                   Desc
                               Main Document Page 4 of 5



that fraud or impropriety prevented the estate from accepting his higher bid such that creditors
would not receive as great a recovery as they would have had the estate accepted the higher
bid.”).
    Unlike the prospective purchasers in HST Gathering, Colony Hill Assocs., and Moran,
Prospect did not even submit a bid at the auction. Thus, the holdings of those cases—that
Prospect lacks standing to object to the Prime Sale—apply with even greater force.
    Prospect’s reliance upon In re Family Christian, LLC, 533 B.R. 600, 621 (Bankr. W.D.
Mich. 2015) for the proposition that it does have standing is unavailing. In Family Christian, the
second highest bidder alleged that the sale process had been rigged for the benefit of the winning
bidder. Id. at 604. The court held that the disappointed bidder had standing because (1) it was
challenging the fairness of the sale process and (2) it had a pecuniary interest in the sale resulting
from an administrative claim it had purchased. Id. at 605.
    Family Christian is inapposite because, as stated previously, Prospect did not participate in
the auction or the Bidding Procedures Motion. Prospect could have appeared at the hearing on
the Bidding Procedures Motion and presented its argument that a delay in the auction was
warranted given the COVID-19 pandemic. It chose not to do so. The instant Opposition—filed
shortly before the Prime Sale is projected to close—is the first time that Prospect has appeared
before the Court. To have standing to challenge the sale on fairness grounds, Prospect was
required to, at the very minimum, actually participate in the auction or the Bidding Procedures
Motion. Its failure to do so precludes it from objecting at this late date.
    Further, Prospect’s contention that the auction was unfair, because it took place in the midst
of the COVID-19 pandemic, is entirely without merit. Prospect ignores the fact that the estates’
financial position did not afford the Debtors the luxury of postponing the auction. Because the
Prime Sale is subject to review by the Attorney General under Cal. Corp. Code § 5914 et seq.,
the sale could not close until approximately four months after entry of the Sale Order. That
meant that the Debtors were required to schedule the auction while they still had enough cash to
sustain roughly four months of operations at St. Francis—a daunting task given that between
April 26, 2020 and July 11, 2020, the Debtors’ cash burn rate was $700,000 per day. See
Supplemental Declaration of Peter C. Chadwick [Doc. No. 5214] at ¶ 5 n. 5.
    Subsequent events have vindicated the Debtors’ decision to proceed with the auction in early
April. Current projections indicate that unsecured creditors will receive $8.1 million, or only
approximately 0.5% of their claims. See Doc. No. 4994, Ex. A. Given the size of this case, the
margin between a distribution to unsecured creditors and administrative insolvency is razor-thin.
Had the auction been delayed, there is a substantial probability that the estates would become
administratively insolvent. Therefore, the Debtors’ decision to proceed with the auction when
they did was in the best interest of creditors.
    Based upon the foregoing, Prospect lacks standing to oppose the Motion, and the Court will
strike Prospect’s Opposition from the record. The Court will enter an order consistent with this
Memorandum of Decision.
Case 2:18-bk-20151-ER       Doc 5399 Filed 08/07/20 Entered 08/07/20 14:48:08   Desc
                              Main Document Page 5 of 5



                                          ###




     Date: August 7, 2020
